Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 12, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00448-CV
                                   _____________

             DALLAS CITY LIMITS PROPERTY CO., L.P., Appellant

                                           V.

                CRADY, JEWETT & MCCULLEY, L.L.P., Appellee


                      On Appeal from the 127th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2010-16733A


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed April 9, 2012. On June 5, 2012,
appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.